          Case 19-03485 Document 12 Filed in TXSB on 11/21/19 Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 In re:                            §
 VENTECH ENGINEERS LP et al.,      §
                                   §                                            Case No. 17-33203
                      1
              Debtors,             §
                                   §                                          Jointly Administered
 RODNEY D. TOW, CHAPTER 7          §
 TRUSTEE FOR THE ESTATE OF         §
 VENTECH ENGINEERS                 §                                       Adversary No. 19 - 03485
 INTERNATIONAL, LLC,               §
                                   §
                Plaintiff,         §
                                   §
 v.                                §
                                   §
 404 NOTFOUND, INC., f/k/a FUELFX, §
 INC., f/k/a FUELFX, LLC, d/b/a    §
 FUEL FX,                          §
                                   §
               Defendant.

                                REQUEST FOR ENTRY OF DEFAULT

         Plaintiff Rodney D. Tow (the “Plaintiff” or “Trustee”) in his capacity as the Chapter 7 Trustee

for the Chapter 7 Estate of Ventech Engineers International, LLC (the “Debtor”), by and through his

counsel, Diamond McCarthy LLP, respectfully requests that the Clerk of the Court enter default

against the Defendant 404 notfound, Inc., f/k/a FuelFx, Inc., f/k/a FUELFX, LLC, d/b/a Fuel FX,

pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, made applicable to this adversary

proceeding by Rule 7055 of the Federal Rules of Bankruptcy Procedure, for failure to plead or




1         The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech Fabrication Services
LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC (1829); Ventech Engineers North
America LLC (7325); Ventech Engineers USA LLC (7499); Ventech Vessel Fabricators LLC (6525); Ventech Global
Projects, Inc. (9146); Ventech International Projects LLC (2187); Ventech Global Construction, LLC (0736); Ventech
Modular Fabricators LLC (2960); Ventech Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107);
Ventech Engineers & Fabricators, LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500);
and Ventech XTL Oklahoma City LLC (5549).
         Case 19-03485 Document 12 Filed in TXSB on 11/21/19 Page 2 of 2



otherwise defend the above-captioned action as fully appears from the Court file and from the

attached affidavit.


Dated: November 21, 2019
                                                 Respectfully submitted,

                                                 DIAMOND MCCARTHY LLP

                                                 /s/Charles M. Rubio___________
                                                 Charles M. Rubio
                                                 TBA No. 24083768
                                                 crubio@diamondmccarthy.com
                                                 Brian Raymond Hogue
                                                 TBA No. 24094725
                                                 bhogue@diamondmccarthy.com
                                                 Two Houston Center
                                                 909 Fannin, 37th Floor
                                                 Houston, Texas 77010
                                                 (713) 333-5100 Telephone
                                                 (713) 333-5199 Facsimile

                                                 Counsel to Chapter 7 Trustee Rodney D. Tow


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Request for Entry of Default

was served by first class United States mail and U.S. Certified First Class Mail (return receipt

requested) on November 21, 2019 to the following:


 404notfound, Inc.        404notfound, Inc.              404notfound, Inc.        Oliver O. Diaz
 c/o Oliver O. Diaz,      c/o Oliver Diaz, its           3831 Golf Dr.            5471 Kuldell Dr.
 its registered agent,    governing person,              Houston, TX 77018        Houston, TX 77096

 1811 Bering Dr.          526 Kingwood Dr. 341
 Ste. 450                 Kingwood, TX 77339
 Houston, TX 77057


                                                                 /s/Charles M. Rubio
                                                                 Charles M. Rubio



                                                    2
